NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1 
 

                  United States Court of Appeals
                                   For the Seventh Circuit 
                                    Chicago, Illinois 60604 
                                                 
                                 Submitted November 6, 2015* 
                                  Decided November 12, 2015 
                                                 
                                            Before 
 
                             WILLIAM J. BAUER, Circuit Judge 
                              
                             JOEL M. FLAUM, Circuit Judge 
                              
                             DAVID F. HAMILTON, Circuit Judge
 
No. 15‐1498 
 
AARON J. DOUGLAS,                                     Appeal from the United States District 
      Plaintiff‐Appellant,                            Court for the Northern District of Illinois, 
                                                      Eastern Division. 
      v.                                               
                                                      No. 14 C 7244 
UNIVERSITY OF CHICAGO,                                 
      Defendant‐Appellee.                             Manish S. Shah, 
                                                      Judge. 
                                                 
                                            O R D E R 

        Aaron  Douglas,  a  retired  economist  who  has  never  been  employed  by  the 
University of Chicago, sued the university under Title VII of the Civil Rights Act of 1964, 
see 42 U.S.C. § 2000e‐2(a)(2) and (l), for race discrimination in employment, alleging that 
the  university  discriminatorily  “interfered”  with  his  prospective  employment 
opportunities  when  it  declined  to  publish  an  article  he  had  submitted  to  its  Journal of 
Political  Economy.  He  also  alleged  that  the  university’s  article‐selection  process 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See Fed. R. App. P. 
34(a)(2)(C). 
No. 15‐1498                                                                                 Page 2 
 
administered a racially biased “employment‐related test,” also in violation of Title VII. 
The district court dismissed the complaint for failure to state a claim, and we affirm. 
  
        Because this lawsuit was dismissed on the complaint, we accept Douglas’s factual 
allegations as true for purposes of this appeal. See Vinson v. Vermilion County, 776 F.3d 
924, 925 (7th Cir. 2015). Douglas is African American and American Indian and worked 
for nearly three decades as a research natural resource economist for the United States 
Department  of  the  Interior  until  retiring  in  2011.  In  2014  he  submitted  an  article  for 
consideration to the Journal of Political Economy but the article was rejected. This rejection, 
he says, reflects the university’s longstanding practice of discriminating against African 
and  African‐American  scholars  and  “interfered”  with  his  ability  to  be  hired  by  other 
employers.  He  has  never  applied  to  work  at  the  University  of  Chicago  itself,  but  the 
Journal did publish an article that he co‐authored in the late 1960s with a white professor. 
 
        Douglas sued, but the district court granted the university’s motion to dismiss for 
failure to state a claim for relief. Douglas, the court explained, not only conceded that he 
lacked  an  employment  relationship  with  the  university  but  also  failed  to  allege  any 
“connection  between  the  University’s  actions  and  any  employer  or  prospective 
employer,” as necessary to state a Title VII claim. And because the university does not 
meet  Title  VII’s  definition  of  a  “respondent,”  the  court  added,  it  could  not  be  liable 
under 42 U.S.C. § 2000e‐2(l) for administering a biased employment‐related test. 
            
        On  appeal  Douglas  continues  to  press  an  interference  theory  of  employment 
discrimination, under which a plaintiff sues one employer for interfering with his or her 
employment prospects or relationships with other employers. This theory has divided 
the circuits. Compare Christopher v. Stouder Memorial Hospital, 936 F.2d 870, 875 (6th Cir. 
1991),  Zaklama  v. Mt. Sinai Medical Center,  842  F.2d  291,  295  (11th  Cir.  1988),  Gomez v. 
Alexian  Brothers  Hospital  of  San  Jose,  698  F.2d  1019,  1021  (9th  Cir.  1983),  and  Sibley 
Memorial Hospital v. Wilson, 488 F.2d 1338, 1341 (D.C. Cir. 1973) (all recognizing such a 
theory), with Lopez v. Massachusetts, 588 F.3d 69, 89 (1st Cir. 2009), and Gulino v. New York 
State Education Dep’t, 460 F.3d 361, 374–76 (2d Cir. 2006) (both rejecting theory). We have 
not taken a definitive position on the theory, and we need not do so in this case. Even if 
the interference theory is valid, Douglas has failed to state a claim under even its most 
expansive versions. He has not plausibly alleged that the university journal’s decisions 
about which articles to publish controlled any of his potential employment relationships 
to such an extent as to trigger the theory’s application. See EEOC v. Illinois, 69 F.3d 167, 
169  (7th  Cir.  1995)  (courts  that  accept  interference  theory  apply  it  only  when  “the 
defendant  so  far  controlled  the  plaintiff’s  employment  relationship  that  it  was 
No. 15‐1498                                                                                 Page 3 
 
appropriate  to  regard  the  defendant  as  the  de  facto  or  indirect  employer  of  the 
plaintiff”). 
           
         Douglas  also  challenges  the  district  court’s  rejection  of  his  claim  that  the 
university’s  process  for  selecting  articles  for  publication  involves  a  biased 
employment‐related  test,  which  is  prohibited  by  Title  VII.  See  42  U.S.C.  § 2000e‐2(l); 
Dean v. City of Shreveport, 438 F.3d 448, 462 (5th Cir. 2006). But this statutory provision 
applies only “in connection with the selection or referral of applicants or candidates for 
employment  or  promotion.”  42  U.S.C.  § 2000e‐2(l).  Douglas  concedes  that  he  never 
applied for employment at the university and did not ask for a referral elsewhere. 
          
         Finally,  Douglas  argues  that  the  district  court  erred  by  striking  his  amended 
complaint, which he tried to file more than two months before his case was dismissed. 
See Runnion v. Girl Scouts of Greater Chicago and Northwest Indiana,  786 F.3d  510,  519–20 
(7th Cir. 2015) (discussing liberal approach to allowing amended pleadings under Fed. 
R. Civ. P. 15(a), even after Rule 12(b)(6) motion has been filed). A plaintiff is ordinarily 
entitled to at least one opportunity to try to correct errors before a case is dismissed with 
prejudice for failure to state a claim. We find no prejudicial error in this case, however. 
Douglas’s  amended  complaint  merely  rehashed  the  contents  of  his  brief  opposing  the 
university’s motion to dismiss. The amended complaint did not fix any of the flaws in 
the original complaint. See Hongbo Han v. United Cont’l Holdings, Inc., 762 F.3d 598, 603 
(7th Cir. 2014). The district court did  not ignore the proposed amendment but instead 
considered the merits, and the amended complaint also failed to state a viable claim for 
relief.   
                                                                                      AFFIRMED.